Citation Nr: 0025458	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) benefits, in the 
remaining amount of $162.12, paid pursuant to Chapter 31, 
Title 38, United States Code, including the question of 
whether the original amount of the overpayment, in the amount 
of $235.08, was properly created.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied entitlement to a 
waiver of recovery of an overpayment of VA educational 
benefits.

The Board notes that in August 1999, the veteran notified the 
RO that he had been unable to attend a prior hearing 
scheduled in July 1999, but that he wished to have the 
hearing rescheduled.  Consequently, by VA letter dated in 
August 1999, the veteran was notified that he was scheduled 
for a hearing in September 1999.  He was informed of the time 
and place of the hearing. However, the veteran failed to 
report to that hearing.  


REMAND

This appeal arises from a determination denying entitlement 
to waiver of recovery of educational benefits paid pursuant 
to Chapter 31, Title 38, United States Code, which addresses 
training and rehabilitation for veterans with service-
connected disabilities.  See 38 U.S.C.A. § 3100.  The record 
includes communications which show that the veteran has 
consistently disagreed with the creation of the debt in the 
first place, along with requesting a waiver of recovery of 
the overpayment.  

However, despite the veteran's challenge to the validity of 
the debt, it does not appear that the RO has issued a 
statement of the case on the creation issue.  It is clear 
from the veteran's letters of record, including a letter as 
recent as January 2000, that he continues to challenge the 
debt.  In circumstances where a veteran raises an issue 
regarding the validity of the debt as part of the waiver 
application, the determination as to the validity of the debt 
is implicit in making a determination on the waiver 
application.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); VAOPGCPREC 6-98 (April 24, 1998).  The VA General 
Counsel's opinion cited above recently reinforced this 
obligation, by holding that where a veteran both challenges 
the validity of a debt and seeks a waiver of the debt, the RO 
must first fully review the debt's validity and, if the 
office finds the debt valid, prepare a written decision fully 
justifying the validity of the debt.  At that point, the 
veteran's request for waiver should be referred to the 
Committee on Waivers and Compromises, and if the Committee 
denies the waiver, the veteran must be informed of the right 
to appeal both decisions to the BVA.
 
In light of the veteran's continuing disagreement with the 
creation of the debt, and the opinion of the VA General 
Counsel cited above, the Board believes that it may not 
properly proceed with appellate review until appropriate 
action on the validity issue has been accomplished.  

Additionally, the RO should ascertain if there is a separate 
Chapter 31 file and, if so, ensure that it is associated with 
the claims file and reviewed in connection with the claim. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran's Chapter 31 file, if 
any, should be associated with the claims 
file.

2.  The RO should then review the 
evidence and make appropriate written 
findings with regard to the validity of 
the debt, i.e., determine whether an 
overpayment of VA Chapter 31 benefits was 
properly created.  If the RO concludes 
that the debt was validly established, 
then the waiver request should be 
forwarded to the RO's Committee on 
Waivers and Compromises, to determine 
whether any remaining amount not already 
waived should be waived.  If either 
determination (creation or waiver) or 
both is/are adverse to the veteran, then 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The statement of 
the case must fully discuss both the 
validity/creation of the debt.  The 
supplemental statement of the case should 
cite and discuss all laws and regulations 
pertinent to the creation of the debt.  
The calculation of the amount of the debt 
should be clearly explained with 
reference to pertinent dates, amounts, 
events, and the effect of such factors 
under applicable laws and regulations 
regarding payment of VA Chapter 31 
benefits.  If entitlement to a waiver is 
denied, then the supplemental statement 
of the case should also clearly discuss 
entitlement to a waiver of the recovery 
of the overpayment under applicable laws 
and regulations.  After affording the 
veteran and his representative a 
reasonable opportunity to respond, the 
claims file and the Chapter 31 file (if 
any) should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify the record, to 
comply with a precedent opinion of VA's General Counsel, and 
to ensure due process of law. The veteran and his 
representative are free to submit additional evidence and 
argument in connection with the matters addressed in this 
remand.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

